                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JOHN C. CREUZOT,                             §
     PLAINTIFF,                              §
                                             §
V.                                           § CASE NO. 3:17-CV-404-M-BK
                                             §
ALVIN GREEN,                                 §
     DEFENDANT.                              §
 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The Court reviewed the proposed

Findings, Conclusions and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff’s

motion, Doc. 65, is GRANTED.

       SO ORDERED this 21st day of November, 2019.
